LAWSON, Justice.
This is an appeal from a final decree of the Circuit Court of Madison County, in Equity, wherein the husband was granted an absolute divorce from the wife.
The decree from which the appeal was taken was rendered on February 22, 1965. Section 789, Title 7, provides that an appeal from a decree of divorce must be taken within sixty days from the date the decree was rendered. The appeal in this case was not taken within the sixty-day period in that the bond to secure costs of appeal was not filed within that period of time. Hence the appeal must be dismissed ex mero motu. Gray v. State ex rel. Attorney General, 279 Ala. 333, 185 So.2d 125.
There was no effort made by the wife to appeal under the provisions of § 799, Title 7, Code 1940. Such an effort would have been of no avail. See Rosser v. Rosser, 262 Ala. 38, 76 So.2d 781.
Appeal dismissed.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur.